UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04364 Exact name of registrant as specified in charter: Voyageur Intermediate Tax Free Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Tax-Free Minnesota Intermediate Fund November 30, 2010 Principal Amount Value Municipal Bonds – 98.69% Corporate-Backed Revenue Bonds – 1.54% Laurentian Energy Authority I Cogeneration Revenue Series A 5.00% 12/1/21 $ $ Minneapolis Community Development Agency (Limited Tax Common Bond Fund) Series 4 6.20% 6/1/17 (AMT) Education Revenue Bonds – 12.10% Minnesota Colleges & Universities Revenue Fund Series A 5.00% 10/1/28 Minnesota Higher Education Facilities Authority Revenue (Carleton College) Series 6-T 4.75% 1/1/23 Series 7-D 5.00% 3/1/30 (Hamline University) Series 7-E 5.00% 10/1/29 (Macalester College) Series 6-P 4.25% 3/1/27 (St. Johns University) Series 6-U 4.40% 10/1/21 4.50% 10/1/23 (State Scholastic College) Series H 5.125% 12/1/30 (University of St. Thomas) Series 5-Y 5.25% 10/1/19 Series 6-X 5.00% 4/1/24 St. Cloud Housing & Redevelopment Authority Revenue (State University Foundation Project) 5.00% 5/1/23 University of Minnesota Special Purpose Revenue (State Supported Biomed Science) 5.00% 8/1/30 (State Supported Stadium Debt) 5.00% 8/1/18 Electric Revenue Bonds – 7.71% Chaska Electric Revenue Refunding (Generating Facilities) Series A 5.25% 10/1/25 Minnesota Municipal Power Agency Electric Revenue 5.25% 10/1/21 Northern Municipal Power Agency Electric System Revenue Series A 5.00% 1/1/13 (ASSURED GTY) 5.00% 1/1/14 (ASSURED GTY) 5.00% 1/1/15 (ASSURED GTY) Puerto Rico Electric Power Authority Revenue Series XX 5.75% 7/1/36 Southern Minnesota Municipal Power Agency Supply System Revenue Series A 5.25% 1/1/30 Healthcare Revenue Bonds – 24.28% Bemidji Health Care Facilities First Mortgage Revenue (North Country Health Services) 5.00% 9/1/31 (RADIAN) Fergus Falls Health Care Facilities Revenue (Lake Region Health Care) 4.75% 8/1/25 Glencoe Health Care Facilities Revenue (Glencoe Regional Health Services Project) 5.00% 4/1/31 Minneapolis Health Care System Revenue (Fairview Health Services) Series A 6.625% 11/15/28 Minneapolis National Marrow Donor Program Project Revenue 5.00% 8/1/17 Minneapolis-St. Paul Housing & Redevelopment Authority Health Care Revenue (Children's Hospital) Series A 5.25% 8/15/25 (Health Partners Obligation Group Project) 6.00% 12/1/17 Minnesota Agricultural & Economic Development Board Health Care Revenue (Essentia Remarketing) Series C-1 5.50% 2/15/25 (ASSURED GTY) Moorhead Economic Development Authority Multifamily Housing Revenue Refunding (Eventide Lutheran Home Project) 4.70% 6/1/18 Rochester Health Care & Housing Revenue (Samaritan Bethany) Refunding Series A 6.875% 12/1/29 Rochester Health Care Facilities Revenue (Olmsted Medical Center) 5.125% 7/1/20 Sartell Health Care Facilities (Country Manor Campus) Series A 6.125% 9/1/30 St. Cloud Health Care Revenue (Centracare Health System Project) 5.375% 5/1/31 (ASSURED GTY) Series A 5.125% 5/1/30 St. Louis Park Health Care Facilities Revenue Refunding (Park Nicollet Health Services) 5.50% 7/1/29 Series C 5.625% 7/1/26 St. Paul Housing & Redevelopment Authority Health Care Revenue (Allina Health System) Series A-2 5.25% 11/15/28 St. Paul Housing & Redevelopment Authority Hospital Revenue (Health East Project) Series B 5.85% 11/1/17 St. Paul Housing & Redevelopment Authority Housing & Health Care Facilities Revenue (Gillette Children’s Specialty Project) 5.00% 2/1/20 5.00% 2/1/27 (Senior Carondelet Village Project) Series A 6.25% 8/1/30 Housing Revenue Bonds – 3.66% Minneapolis Multifamily Housing Revenue Refunding (Trinity Apartments) Series A 6.75% 5/1/21 (HUD) Minnesota Housing Finance Agency Residential Housing •Series D 4.75% 7/1/32 (AMT) Series I 5.10% 7/1/20 (AMT) Series M 4.85% 7/1/31 (AMT) Lease Revenue Bonds – 1.79% St. Paul Housing & Redevelopment Authority Refunding (Minnesota Public Radio Project) 5.00% 12/1/25 Virginia Housing & Redevelopment Authority Health Care Facility Lease Revenue 5.25% 10/1/25 Local General Obligation Bonds – 25.70% Anoka County Capital Improvements Series A 4.00% 2/1/17 Series C 5.00% 2/1/27 Anoka-Hennepin Independent School District #11 Refunding 5.00% 2/1/17 Big Lake Independent School District #727 Series C Refunding 5.00% 2/1/16 (AGM) 5.00% 2/1/17 (AGM) Brainerd Independent School District #181 Refunding (School Building) Series A 4.00% 2/1/22 Centennial Independent School District #012 Series A 5.00% 2/1/18 (AGM) 5.00% 2/1/20 (AGM) Dakota County Capital Improvement Series A 4.75% 2/1/17 Duluth Independent School District #709 Revenue Certificates of Participation Series A 4.25% 2/1/20 (AGM) Hopkins Independent School District #270 5.125% 2/1/17 (FGIC) Mankato Independent School District #77 (Formerly Blue Earth County Independent School District #10) 4.125% 2/1/22 Metropolitan Council Minneapolis-St. Paul Metropolitan Area Waste Water Treatment Series C 5.00% 3/1/16 5.00% 3/1/28 Minneapolis Various Purposes 4.00% 12/1/23 Osseo Independent School District #279 Series A 5.00% 2/1/21 (AGM) Robbinsdale Independent School District #281 Series A 5.00% 2/1/20 South Washington County Independent School District #833 Series A 4.00% 2/1/22 Series B 5.00% 2/1/16 (AGM) St. Paul Independent School District #625 (School Building) Series A 4.00% 2/1/15 White Bear Lake Independent School District #624 (Formerly Joint Independent Consolidated Ramsey County School District #39 & Washington & Anoka Counties School District #103) Series B 4.75% 2/1/22 §Pre-Refunded/Escrowed to Maturity Bonds – 5.29% Edina Housing & Redevelopment Authority Public Project Revenue (Appropriate Lease Obligation) 5.125% 2/1/19 -12 Minnesota Public Facilities Authority Water Pollution Control Revenue Refunding Series C 5.00% 3/1/18 -15 St. Louis Park Health Care Facilities Revenue (Park Nicollet Health Services) Series B 5.50% 7/1/25-14 University of Minnesota Series A 5.75% 7/1/16 5.75% 7/1/18 Special Tax Revenue Bonds – 6.72% Minneapolis Art Center Facilities Revenue (Walker Art Center Project) 5.125% 7/1/21 @Minneapolis Tax Increment Revenue (Ivy Tower Project) 5.50% 2/1/22 Minnesota 911 Revenue (Public Safety Radio Communication System Project) 4.00% 6/1/14 (ASSURED GTY) 4.25% 6/1/18 (ASSURED GTY) 4.50% 6/1/25 (ASSURED GTY) Puerto Rico Sales Tax Financing Sales Tax Revenue First Subordinate Series A 6.125% 8/1/29 Ω(Capital Appreciation) 6.75% 8/1/32 State General Obligation Bonds – 3.28% Minnesota State Refunding 5.00% 8/1/15 Various Purposes Series A 5.00% 12/1/21 Transportation Revenue Bonds – 3.65% Minneapolis-St. Paul Metropolitan Airports Commission Refunding Series A 5.00% 1/1/13 (AMT) Refunding Series B 5.00% 1/1/22 (AMT) Refunding Series D 5.00% 1/1/22 (AMT) Series A 5.00% 1/1/28 Water & Sewer Revenue Bonds – 2.97% Minnesota Public Facilities Authority Water Pollution Control Revenue Refunding Series D 5.00% 3/1/14 St. Paul Sewer Revenue Series D 5.00% 12/1/20 Total Municipal Bonds (cost $101,543,765) Number of Shares Short-Term Investment – 0.45% Money Market Instrument – 0.45% Federated Minnesota Municipal Cash Trust Total Short-Term Investment (cost $476,762) Total Value of Securities – 99.14% (cost $102,020,527) Receivables and Other Assets Net of Liabilities (See Notes) – 0.86% Net Assets Applicable to 9,693,092 Shares Outstanding – 100.00% $ @Illiquid security. At November 30, 2010, the aggregate amount of illiquid securities was $315,375, which represented 0.30% of the Fund's net assets. See Note 3 in "Notes." §Pre-Refunded bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in "Notes." •Variable rate security. The rate shown is the rate as of November 30, 2010. Interest rates reset periodically. ΩStep coupon bond. Indicates security that has a zero coupon that remains in effect until a predetermined date at which time the stated interest rate becomes effective. Summary of Abbreviations: AGM – Insured by Assured Guaranty Municipal Corporation AMT – Subject to Alternative Minimum Tax ASSURED GTY - Insured by the Assured Guaranty Corporation FGIC – Insured by the Financial Guaranty Insurance Company HUD – Housing and Urban Development Section 8 RADIAN – Insured by Radian Asset Assurance Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Voyageur Intermediate Tax-Free Funds - Delaware Tax-Free Minnesota Intermediate Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Open-end investment companies are valued at their published net asset value. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund's tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (August 31, 2007 – August 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income and common expenses are allocated to the various classes of the Fund on the basis of "settled shares" of each class in relation to the net assets of the Fund. Realized and unrealized gain (loss) on investments is allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares dividends daily from net investment income and pays such dividends monthly and declares and pays distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At November 30, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At November 30, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at August 31, 2010, capital loss carryforwards of $741,082 may be carried forward and applied against future capital gains. Capital loss carryforwards will expire as follows: $216,009 expires in 2011, $81,340 expires in 2014, $109,745 expires in 2015, and $333,988 in 2017. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing) Level 3 - inputs are significant unobservable inputs (including the Fund's own assumptions used to determine the fair value of investments) (e.g., broker-quoted securities, fair valued securities) The following table summarizes the valuation of the Fund’s investments by fair value hierarchy levels as of November 30, 2010: Level 1 Level 2 Total Municipal Bonds
